Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered April 25, 2006, which affirmed a judgment of the Civil Court, New York County *475(Laurie L. Lau, J.), entered May 10, 2004, awarding possession of the subject apartment to petitioner landlord, unanimously affirmed, without costs.
Landlord’s notice of termination alleged that it had received complaints from “other occupants of the building” that “at various times of the day and night” tenant had “create[d] loud banging noises” and yelled at, intimidated and verbally harassed “other persons in the building.” Such allegations, although setting forth no names, dates or specific instances of the misconduct, describe a nuisance in violation of Rent Stabilization Code (9 NYCRR) § 2524.3 (b) (see Domen Holding Co. v Aranovich, 1 NY3d 117, 124-125 [2003]) with sufficient detail to have allowed tenant to prepare a defense (see City of New York v Valera, 216 AD2d 237 [1995]) and otherwise satisfy the specificity requirement of Rent Stabilization Code § 2524.2 (b). Further information, i.e., the written complaints referred to by landlord in its notice of termination, was appropriately provided in its bill of particulars (see Valera, 216 AD2d at 238). A fair interpretation of the evidence supports Civil Court’s findings, largely based on witness credibility, that tenant persistently “inflict[ed] vicious retribution” against the overhead tenants for “the slightest infraction of her rules” against noise by “screaming and pounding [the ceiling] throughout the night,” interfering substantially with the overhead tenants’ comfort, safety and ordinary use and enjoyment of their apartment (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). We have considered tenant’s other arguments, including those related to her unsigned, posttrial order to show cause seeking to reopen the trial, and find them unavailing. Concur—Andrias, J.R, Friedman, Buckley, Sweeny and Catterson, JJ. [See 12 Misc 3d 26 (2006).]